DETAILED ACTION
This office action is responsive to amendment filed on October 7, 2020 and Examiner’s Amendment entered on January 6, 2021 in this application Liu et al., U.S. Patent Application No. 16/542,318 (Filed August 16, 2019), claiming priority to Liu et al., Liu, U.S. Patent Application No. 15/845,991 (Filed December 18, 2017) claiming priority to Liu, U.S. Patent Application No. 14/800,677 (Filed July 15, 2015) (“Liu”). Claims 2 – 31 were pending.  Claims 2, 13, and 22 are amended.  Claims 2 – 31 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/7/2020, 11/9/2020, and 1/5/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Double Patenting
In light of Terminal Disclaimers approved on October 7, 2020 the rejections made under the doctrine of Double Patenting are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Teddie Hsu, Registration No. 67,780 on January 4, 2021, to place the case in condition for allowance.
The application has been amended as follows:   Please replace all prior versions of claims with the following listing of amended claims.

Listing of Claims
1. (Cancelled)

2. (Currently Amended) A computer-implemented method for processing data generated by instrumented software, the method comprising:
receiving metadata describing a data stream of a plurality of data streams, the metadata for the data stream including a first set of attributes, wherein attributes comprise a property having a value;
quantizing data received for the plurality of data streams over an initial time interval, the quantizing comprising an operation type that is based at least in part on a type of the data, the operation type comprising at least one of adding, determining a minimum, determining a maximum, or determining a latest value, the type of the data comprising at least one of a count of a value, a minimum value, a maximum value, or a latest value;
receiving, through a user interface, an expression for aggregating quantized data across at least two data streams of the plurality of data streams, the expression based on at least an 
selecting, for evaluation by the expression, at least two of the data streams matching the value of the attribute of the first set of attributes;
removing, from evaluation by the expression, any data streams having values not matching the value of the attribute of the first set of attributes;
evaluating the expression using the selected at least two of the data streams over a plurality of time intervals to generate an output data stream; 
sending the output data stream for display through the user interface; and
causing display of the output data stream through the user interface.

3. (Previously Presented) The computer-implemented method of claim 2, further comprising:
receiving, from one or more external systems, information identifying a plurality of data streams, each data stream generated by an instance of instrumented software executing on the one or more external systems, each data stream comprising tuples, each tuple including values of the second set of attributes of the data stream.  

4. (Previously Presented) The computer-implemented method of claim 2, further comprising, for each time interval:
receiving one or more tuples from the plurality of data streams, each tuple comprising a data value associated with a point in time;
determining a value of the expression based on the data values of the received tuples; and
providing the value of the expression for the output data stream.  

5. (Previously Presented) The computer-implemented method of claim 4, further comprising:
aggregating data values of at least two of the plurality of data streams, each data value associated with the time interval.  

6. (Previously Presented) The computer-implemented method of claim 2, further comprising:3
DMUS 170605044-1.106032.0069Application No.: 16/542,318updating in real-time the output data stream based on new data streams received during a subsequent time interval.  

7. (Previously Presented) The computer-implemented method of claim 2, wherein the quantizing further comprises:
receiving a data stream of the plurality of data streams, the data stream comprising data values occurring over arbitrary time intervals; and
processing the data stream to generate a quantized data stream comprising data available at regular time intervals.  

8. (Previously Presented) The computer-implemented method of claim 2, further comprising:
receiving a first set of data streams during a first time interval;
generating a first plurality of output data streams by evaluating the expression using the first set of data streams;
receiving a second set of data streams during a second time interval; and
generating a second plurality of output data streams by evaluating the expression using the second set of data streams.  

9. (Previously Presented) The computer-implemented method of claim 2, further comprising:
receiving instructions for modifying metadata objects of the metadata describing a data stream; and for subsequent time intervals, for each time interval:
evaluating the expression based on the modified metadata objects to generate a second output data stream, and4
DMUS 170605044-1.106032.0069Application No.: 16/542,318sending the second output data stream based on the modified metadata objects for display via the user interface.  

10. (Previously Presented) The computer-implemented method of claim 2, further comprising:
receiving information describing metadata objects, each metadata object associated with one or more properties, each property comprising a name and a value; and
receiving information describing associations between the metadata objects and the information identifying the plurality of data streams.  

11. (Previously Presented) The computer-implemented method of claim 2, wherein the expression specifies a property value for selecting the at least two of the plurality of data streams, the at least two of the plurality of data streams matching the property value.  

12. (Currently Amended) A system for specifying data stream language programs through a user interface for processing data generated by instrumented software, the system comprising:
at least one memory having instructions stored thereon; and

receive metadata describing a data stream of a plurality of data streams, the metadata for the data stream including a first set of attributes, wherein attributes comprise a property having a value;
quantize data received for the plurality of data streams over an initial time interval, the quantizing comprising an operation type that is based at least in part on a 5 DMUS 170605044-1.106032.0069Application No.: 16/542,318 type of the data, the operation type comprising at least one of adding, determining a minimum, determining a maximum, or determining a latest value, the type of the data comprising at least one of a count of a value, a minimum value, a maximum value, or a latest value;
receive, through a user interface, an expression for aggregating quantized data across at least two data streams of the plurality of data streams, the expression based on at least an attribute of the first set of attributes and an attribute of a second set of attributes, each attribute of the second set of attributes distinct from the first set of attributes;
select, for evaluation by the expression, at least two of the data streams matching the property value of each attribute of the first set of attributes;
remove, from evaluation by the expression, any data streams having values not matching the property value of the attribute of the first set of attributes;
evaluate the expression using the selected at least two of the data streams over a plurality of time intervals to generate an output data stream;
send the output data stream for display through the user interface; and
cause display of the output data stream through the user interface.  


receive, from one or more external systems, information identifying a plurality of data streams, each data stream generated by an instance of instrumented software executing on the one or more external systems, each data stream comprising tuples, each tuple including values of the second set of attributes of the data stream.  

14. (Previously Presented) The system of claim 12, further configured to, for each time interval:
receive one or more tuples from the plurality of data streams, each tuple comprising a data value associated with a point in time;6
DMUS 170605044-1.106032.0069Application No.: 16/542,318determine a value of the expression based on the data values of the received tuples; and
provide the value of the expression for the output data stream. 
 
15. (Previously Presented) The system of claim 14, further configured to:
aggregate data values of at least two of the plurality of data streams, each data value associated with the time interval.  

16. (Previously Presented) The system of claim 12, further configured to:
updating in real-time the output data stream based on new data streams received during a subsequent time interval.  

17. (Previously Presented) The system of claim 12, further configured to:
receive a data stream of the plurality of data streams, the data stream comprising data values occurring over arbitrary time intervals; and


18. (Previously Presented) The system of claim 12, further configured to:
receive a first set of data streams during a first time interval;
generate a first plurality of output data streams by evaluating the expression using the first set of data streams;
receive a second set of data streams during a second time interval; and
generate a second plurality of output data streams by evaluating the expression using the second set of data streams.  

19. (Previously Presented) The system of claim 12, further configured to:
receive instructions for modifying metadata objects of the metadata describing a data stream; and for subsequent time intervals, for each time interval:
evaluate the expression based on the modified metadata objects to generate a second output data stream, and
send the second output data stream based on the modified metadata objects for display via the user interface.  

20. (Previously Presented) The system of claim 12, further configured to:
receive information describing metadata objects, each metadata object associated with one or more properties, each property comprising a name and a value; and


21. (Previously Presented) The system of claim 12, wherein the expression specifies a property value for selecting the at least two of the plurality of data streams, the at least two of the plurality of data streams matching the property value.  

22. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions stored thereon, which when executed by one or more processors, cause the one or more processors to perform operations for processing data generated by instrumented software, comprising:
receiving metadata describing a data stream of a plurality of data streams, the metadata for the data stream including a first set of attributes, wherein attributes comprise a property having a value;8
DMUS 170605044-1.106032.0069Application No.: 16/542,318quantizing data received for the plurality of data streams over an initial time interval, the quantizing comprising an operation type that is based at least in part on a type of the data, the operation type comprising at least one of adding, determining a minimum, determining a maximum, or determining a latest value, the type of the data comprising at least one of a count of a value, a minimum value, a maximum value, or a latest value;
receiving, through a user interface, an expression for aggregating quantized data across at least two data streams of the plurality of data streams, the expression based on at least an attribute of the first set of attributes and an attribute of a second set of attributes, each attribute of the second set of attributes distinct from the first set of attributes;
selecting, for evaluation by the expression, at least two of the data streams matching the property value of each attribute of the first set of attributes;
removing, from evaluation by the expression, any data streams having values not matching the property value of the attribute of the first set of attributes;
evaluating the expression using the selected at least two of the data streams over a plurality of time intervals to generate an output data stream;
sending the output data stream for display through the user interface; and
causing display of the output data stream through the user interface.  

23. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for:
receiving, from one or more external systems, information identifying a plurality of data streams, each data stream generated by an instance of instrumented software executing on the one or more external systems, each data stream comprising tuples, each tuple including values of the second set of attributes of the data stream.  

24. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for, for each time interval:
9DMUS 170605044-1.106032.0069Application No.: 16/542,318receiving one or more tuples from the plurality of data streams, each tuple comprising a data value associated with a point in time;
determining a value of the expression based on the data values of the received tuples; and
providing the value of the expression for the output data stream.  


aggregating data values of at least two of the plurality of data streams, each data value associated with the time interval.  

26. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for:
updating in real-time the output data stream based on new data streams received during a subsequent time interval.  

27. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for:
receiving a data stream of the plurality of data streams, the data stream comprising data values occurring over arbitrary time intervals; and
processing the data stream to generate a quantized data stream comprising data available at regular time intervals.  

28. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for:
receiving a first set of data streams during a first time interval;10
DMUS 170605044-1.106032.0069Application No.: 16/542,318generating a first plurality of output data streams by evaluating the expression using the first set of data streams;
receiving a second set of data streams during a second time interval; and


29. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for:
receiving instructions for modifying metadata objects of the metadata describing a data stream; and for subsequent time intervals, for each time interval:
evaluating the expression based on the modified metadata objects to generate a second output data stream, and
sending the second output data stream based on the modified metadata objects for display via the user interface.  

30. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, further configured for:
receiving information describing metadata objects, each metadata object associated with one or more properties, each property comprising a name and a value; and
receiving information describing associations between the metadata objects and the information identifying the plurality of data streams.  

31. (Previously Presented) The non-transitory computer-readable storage medium of claim 22, wherein the expression specifies a property value for selecting the at least 11DMUS 170605044-1.106032.0069Application No.: 16/542,318two of the plurality of data streams, the at least two of the plurality of data streams matching the property value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										January 6, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199